United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 15-3367
                       ___________________________

                                Jimmy Lee Brown

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

  Gregory Harper, individually and in his official capacity as a Hope, Arkansas
                                 police officer

                      lllllllllllllllllllll Defendant - Appellee
                                     ____________

                    Appeal from United States District Court
                for the Western District of Arkansas - Texarkana
                                ____________

                            Submitted: May 13, 2016
                              Filed: May 20, 2016
                                 [Unpublished]
                                 ____________

Before COLLOTON, GRUENDER, KELLY, Circuit Judges.
                        ____________

PER CURIAM.
       In this 42 U.S.C. § 1983 action, Jimmy Brown appeals the district court’s1
adverse grant of summary judgment on his claim that police officer Gregory Harper
illegally seized him. Brown has also moved for this court to recuse itself.

       To begin, we deny Brown’s motion. See 28 U.S.C. § 455 (providing standard
for disqualification of judges). Additionally, after careful de novo review, we
conclude that summary judgment was properly granted. See Peterson v. Kopp, 754
F.3d 594, 598 (8th Cir. 2014) (standard of review); United States v. Carpenter, 462
F.3d 981, 985 (8th Cir. 2006) (seizure does not occur simply because officer
approaches individual and asks few questions, so long as reasonable person would feel
free to disregard officer and go about his business). Accordingly, we affirm. See 8th
Cir. R. 47B.
                         ______________________________




      1
        The Honorable Susan O. Hickey, United States District Judge for the Western
District of Arkansas, adopting the report and recommendations of the Honorable
Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas.

                                         -2-